       Case 4:21-cr-00009 Document 52-2 Filed on 04/27/21 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §         Criminal No. 4:21-cr-00009
                                            §
 ROBERT T. BROCKMAN                         §


                       DECLARATION OF JAMES P. LOONAM

         I, James P. Loonam, declare as follows:

  1. I am a member of the bar of the state of New York and various federal courts. On

January 8, 2021, I was admitted pro hac vice to appear in the United States District Court

for the Southern District of Texas. ECF No. 7. I am a partner of the law firm Jones Day

and counsel for the defendant Robert T. Brockman. I make this Declaration in support of

Defendant Robert T. Brockman’s Motion for a Pretrial Conference Pursuant to the

Classified Information Procedures Act.

      2. Attached hereto as Exhibit A is a copy of the Bloomberg Article titled “How

Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case,” dated

February 3, 2021.

  3. Attached hereto as Exhibit B is a copy of the DOJ press release dated October 15,

2020, announcing that Robert Smith entered into a Non-Prosecution Agreement for his

involvement from 2000 through 2015 in an illegal scheme to conceal income and evade

taxes.




                                            -1-
    Case 4:21-cr-00009 Document 52-2 Filed on 04/27/21 in TXSD Page 2 of 2




  4. Attached hereto as Exhibit C is a copy of part of the Form ADV for Vista Equity

Partners Management, LLC, filed March 31, 2021.

  5. Attached hereto as Exhibit D is a copy of the letter from James P. Loonam to Corey

J. Smith, dated February 9, 2021, notifying the government of the Bloomberg Article and

potential existence of classified material.

  6. Attached hereto as Exhibit E is a copy of the email from Corey J. Smith to James P.

Loonam, dated February 10, 2021, responding to the defense’s February 9, 2021 letter.

  7. Attached hereto as Exhibit F is a copy of the letter from James P. Loonam to Corey

J. Smith, dated February 25, 2021, responding to the government’s February 10, 2021

email.

  8. Attached hereto as Exhibit G is a copy of the email from Corey J. Smith to James

P. Loonam, dated February 25, 2021, responding to the defense’s February 25, 2021 letter.

  9. To my knowledge, the government has not disclosed the exculpatory information

referenced in the Bloomberg Article or taken steps to obtain security clearances for defense

counsel to view exculpatory information. To my knowledge, the government has not

notified the Court of the existence of any classified information.

         I declare under penalty of perjury that the foregoing is true and correct.


Executed in Union County, New Jersey on April 27, 2021.



                                                /s/James P. Loonam
                                                James P. Loonam




                                              -2-
